

EMPLOYMENT AGREEMENT


 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated the 11th day of August,
2008 (the “Effective Date”), by and between Platinum Energy Resources, Inc., a
Delaware corporation (the “Company”) and Lisa Meier (the “Executive”)
(collectively the “Parties”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive, and the Executive wishes
to accept such employment with the Company, upon the terms and conditions set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
 
1.    Employment. The Company hereby employs the Executive to serve as Chief
Financial Officer and Treasurer of the Company and as President of the Company’s
new services and infrastructure division (“PSI”) and the Executive hereby
accepts such employment by the Company, upon the terms and conditions
hereinafter set forth. PSI is a proposed new business that the Executive will
help develop in the drilling & workover businesses, and operate in the areas of
compression, pipelines, gas storage, specialty chemicals and downhole tools. For
the sake of clarity, PSI’s business shall not include the Company’s existing
Maverick business.
 
2.    Employment Period. Subject to the provisions of Section 7 hereof, the term
of the employment shall be for an initial period commencing on the Effective
Date and ending on the fifth anniversary of the Effective Date. This Agreement
and the term of the employment hereunder may be renewed for additional periods
to be mutually determined by the parties hereto in writing, on the same terms
and conditions as set forth herein or upon such other terms and conditions as
they may mutually determine in writing. The term of the Executive’s employment
hereunder, including any continuation of the original term, is hereinafter
referred to as the “Employment Period.”
 
3.    Compensation.
 
(a) For performance of all services rendered under this Agreement, the Company
shall pay the Executive a base salary at an annual rate of $250,000, with an
annual minimum increase of five percent (5%) each January, payable in
installments in accordance with the Company’s customary payroll practices, but
no less frequently than once each month. The Company shall withhold from any and
all payments required to be made to the Executive pursuant to this Agreement all
federal, state, local and/or other taxes that are required to be withheld in
accordance with applicable statutes and/or regulations.
 

--------------------------------------------------------------------------------


 
(b) In addition to base salary, the Executive shall be eligible for a
performance bonus in such amount and payable at such time or times as the Board
of Directors of the Company (the “Board”), or any compensation committee
thereof, may in its sole discretion determine, which bonus may be pursuant to
the incentive compensation plan of the Company or otherwise as may be determined
by the Board or committee thereof, provided, however, that in the event the
Company’s net cash flow as set forth on the Company audited year end financial
statements is positive, such bonus shall be no less than $50,000. In addition,
Executive shall be entitled to a bonus based on Company’s performance measured
against certain target goals set forth in the budget for the applicable fiscal
year, which bonus shall be no less than $100,000. The target goals shall be
determined by the Board or committee thereof. The target bonus shall be fifty
percent (50%) of base salary for such year. The actual amount of any bonus, if
any, shall be determined by the Board or committee in its sole discretion, but
shall be no less then the amounts stated above. To be eligible for any
performance bonus, or any other bonus, Executive must be in the employ of the
Company or a subsidiary of the Company upon the date of payment, which shall
occur on or before ninety days following the close of the fiscal year in which
the bonus was earned.
 
(c) On the Effective Date, the Executive shall receive from the Company cash and
equity incentive awards relating to the performance of the business of PSI, in
the forms set forth hereto as Exhibit A.
 
(d) On the Effective Date, the Executive shall receive from the Company an
initial grant of stock options pursuant to the Company’s 2006 Long-Term
Incentive Compensation Plan (the “Plan”) to purchase 50,000 shares of common
stock of the Company in the form of incentive stock options. The stock options
will vest over a four year vesting period and will have an exercise price equal
to the fair market value of Platinum's common stock on the respective date of
grant.  On the date of each regular yearly grant of options to senior executives
following the Effective Date during the Employment Period, the Executive shall
receive an additional 50,000 incentive stock options pursuant to the Plan. Each
grant of stock options: (i) shall entitle the Executive to purchase shares of
the Company common stock at an exercise price equal to the Fair Market Value (as
defined in the Plan) per share of the Company’s common stock on the date of
grant; and (ii) shall vest with respect to one-quarter of the shares represented
by the grant on each anniversary of the grant until all shares represented by
the stock options are vested and (iii) shall expire upon the tenth anniversary
of the date of the grant of such options, or any later date made applicable by
the terms of the Plan. A form of stock option award agreement is attached hereto
as Exhibit B, which Executive agrees to execute and deliver to the Company on
the Effective Date.
 
(e) No termination or amendment of the Plan will relieve the Company of its
obligations hereunder with respect to the Company stock options to be granted
pursuant to this Agreement.
 
(f) The compensation set forth in this Section 3 shall constitute total
compensation for the Executive as an officer, director or employee of the
Company or any of the subsidiaries of the Company, including PSI.
 
4.    Duties. The Executive shall be employed as Chief Financial Officer of the
Company and as President of PSI, and the Executive hereby accepts such
employment by the Company, of the Company, and shall have such duties and
responsibilities on behalf of the Company as are customarily performed by
individuals holding such positions in a public company in the oil and gas
industry. The Executive shall devote her entire working time, attention and
energy exclusively to the business of the Company and shall cooperate fully with
the CEO and the Board in the advancement of the best interests of the Company.
The Executive agrees not to engage in any activities outside of the scope of the
Executive’s employment that would detract from, or interfere with, the
fulfillment of her responsibilities or duties under this Agreement. The
Executive agrees that the Executive will not serve as a director or the
equivalent position of any company or entity, and will not render services of a
business, professional or commercial nature to any other person or firm, without
the prior written consent of the Board. Notwithstanding the foregoing, the
Executive shall be permitted to serve on the board of directors of Northern Oil
and Gas Company. If elected as a director of the Company or any of the
subsidiaries of the Company, the Executive agrees to fulfill the duties of such
directorships without additional compensation.
 
2

--------------------------------------------------------------------------------


 
5.    Expenses. Subject to compliance by the Executive with such policies
regarding expenses and expense reimbursement as may be adopted from time to time
by the Company, the Executive is authorized to incur reasonable expenses in the
performance of her duties hereunder in furtherance of the business and affairs
of the Company, and the Company will reimburse the Executive for all such
reasonable expenses, upon the presentation by the Executive of an itemized
account satisfactory to the Company in substantiation of such expenses when
claiming reimbursement not later than December 31 of the calendar year following
the calendar year in which the expenses were incurred. The Executive shall be
entitled to a reasonable monthly auto allowance of not less than $1,000.
 
6.    Employee Benefits; Vacations. The Executive shall be eligible to
participate in such life insurance, medical and other employee benefit plans of
the Company that may be in effect from time to time, to the extent she is
eligible under the terms of those plans, on the same basis as similarly-situated
executive officers of the Company. The Company may from time to time modify or
eliminate any or all benefits extended or provided in its sole discretion. The
Executive shall be entitled to four weeks paid vacation per year, to be taken in
accordance with the policies of the Company in effect from time to time, as
determined by the Board.
 
7.    Termination. Upon termination of the Executive’s employment, the Executive
shall be entitled to any earned but unpaid base salary, as well as the
additional benefits provided below in this Section 7. All capitalized terms used
in this Section 7 and not previously defined are defined below in Section 11.
 
(a) Termination By the Company for reasons other than Cause, By the Employee for
Good Reason or for Change in Control. In the event that the Executive’s
employment is terminated by the Company for reasons other than Cause, the
Executive resigns her employment for Good Reason or if either of the Company or
Executive terminate this Agreement one hundred and twenty (120) days following a
Change of Control, the Executive will be provided a severance package which
shall consist of (A) one and one-half times (1.5x) Executives annual salary
under Section 3(a) on the Termination Date, (B) a payment equal to one year of
employee benefits as provided under Section 6; (c) payment of COBRA obligations
for eighteen months; and, (D) a payment equal to the prorated portion of the
performance bonus paid to her, if any, in the last full fiscal year of her
employment by the Company, but in no event less then fifty percent (50% ) of her
latest years annual salary. The severance package shall be divided into two
parts. Fifty (50%) of the severance payment amount shall be paid within sixty
(60) days of the Termination Date and shall be made in exchange for the signing
of a release, in the form of Exhibit B. Fifty (50%) of the severance payment
amount shall be paid, subject to Section 8(c) hereof, in equal monthly
installments over the eighteen (18) month period following the Termination Date
(“Payout Amount”). The Executive and the Company agree and stipulate that the
foregoing severance benefit is intended to fully compensate Executive for the
consequences suffered by her in the event of a termination of her employment
hereunder by the Company for reasons other than Cause or by the Executive with
Good Reason, which consequences are uncertain and difficult to prospectively
determine, Such severance is not a penalty, and shall not be subject to
reduction in the event that Executive obtains other employment during any period
over which such severance is payable.
 
(b) Termination by the Company for Cause or Resignation by the Employee. In the
event that the Executive’s employment is terminated by the Company for Cause or
the Executive resigns without Good Reason, the Executive will not be entitled to
a severance package and no payments or benefits hereunder (other than payment of
earned but unpaid base salary) shall be owing or payable by the Company. In the
event the Executive is terminated for Cause or because of Disability, she will
promptly resign from any officer and/or director positions she may hold at the
Company or any of its subsidiaries.
 
(c)  Termination for Death or Disability. In the event of the Executive’s death
or Disability, the Company may (in the case of Disability) terminate the
Executive’s employment and its sole obligation hereunder shall be to continue to
pay to the Executive (or, in the case of death or incompetence, to her personal
representative) her salary under Section 3(a) hereof for a period of eighteen
(18) months following the date of death or termination. Executive shall also be
paid a prorated portion of her bonus paid in the last full fiscal year.
 
3

--------------------------------------------------------------------------------


 
(d) Pursuant to applicable tax regulations, with respect to any incentive stock
options or nonqualified stock options granted to the Executive, in the event
that the Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason all unvested stock options will be forfeited by
the Executive and shall be cancelled. In the event that the Executive’s
employment is terminated by the Company without Cause or by Executive with Good
Reason, all stock options actually granted prior to such termination date shall
immediately vest. If the Executive’s employment terminates by reason of death or
Disability, the Executive or the Executive’s personal representative will have
twelve (12) months in which to exercise any vested incentive stock options and,
with respect to vested nonqualified stock options, the Executive or the
Executive’s personal representative will have the remaining term of the option
period in which to exercise the option, and any unvested stock options as of
such date of termination shall be cancelled. Notwithstanding the provisions of
this subsection (c), in no event may any option be exercised past the expiration
date of the option. The Board may, in its sole discretion, accelerate the
vesting of any unvested options in the event of termination of employment. The
provisions herein relating to the exercise of options in the event of
termination are intended to modify the provisions of Section 11.2 of Platinum’s
2006 Long-Term Incentive Plan, as it may be amended (the “Plan”) with respect to
the Executive and are intended to be consistent with the stock option award
agreement issued to Executive and, in the event of any conflict, the terms of
the stock option award agreement shall govern.
 
(e) Notwithstanding any termination of the Executive’s employment for any reason
whatsoever (with or without Cause or Good Reason), the Executive will continue
to be bound by the provisions of the Section 8 below.
 
(f) All payments and benefits provided pursuant to subdivisions (a) and (c) of
this Section 7 shall be conditioned upon the Executive’s (or, in the case of her
death or incompetence, the Executive’s personal representative’s) execution and
non-revocation of a general release substantially in the form attached hereto as
Exhibit B at the time of the completion of all payments pursuant to subdivisions
(a) and (c) of this Section 7. The Executive’s refusal to execute such general
release shall constitute a waiver by the Executive of any and all payments and
benefits referenced in this Section 7.
 
(g) In the event the Executive materially breaches the terms of Section 8 below
or any of the terms of the general release shown as Exhibit B, all of the
Company’s obligations to the Executive pursuant to this Section 7 shall
terminate and be void.
 
8.    Confidentiality, Non-solicitation and Non-competition.


(a) Confidentiality. The Company considers the protection of its confidential
information and proprietary materials to be very important. In connection with
her duties, the Company shall provide Executive with Confidential Information
essential and relevant to the performance of job duties. Other than in the
normal course of fulfilling Executive’s duties to and positions with the
Company, its subsidiaries and affiliates, the Executive in return shall: (i)
receive and hold all Confidential Information absolutely secret, undisclosed, in
trust and in confidence, and shall comply with the Company’s policies and
guidelines and use her best efforts for the protection of Confidential
Information; and (ii) not reveal or disclose to any person outside the Company
(and its subsidiaries and affiliates) or use for her own benefit, whether by
private communication or by public address or publication or otherwise, any
Confidential Information without the Company’s specific written authorization or
except as required by a mandatory provision of applicable law, provided however,
that prior to any unauthorized use or disclosure of Confidential Information
that is required by law, the Executive shall, unless prohibited from doing so by
applicable law, use best efforts to give the Company prior notice of any
disclosure of Confidential Information required by law and shall permit and
cooperate with any effort by the Company to obtain a protective order or similar
protection for the Company.
 
All Confidential Information, including originals, copies and other forms
thereof, however and whenever produced, shall be the sole property of the
Company and its subsidiaries and affiliates, not to be removed from the premises
or custody of the Company and its subsidiaries and affiliates, except in the
normal course of business.


(1) “Confidential Information” shall mean the following information, whether or
not originated by the Executive that relates to the business or affairs of the
Company and its subsidiaries or affiliates:


(i) “Material Information” meaning any information relating to the business,
operations, capital and affairs of the Company and its subsidiaries and
affiliates that when released would have, or would reasonably be expected to
have, a significant effect on the market price or value of any of the Company’s
securities (or the securities of other companies with whom the Company may be
conducting confidential negotiations). Material information consists of both
material facts and material changes relating to the Company’s business,
operations, capital and affairs and includes developments in the Company’s
business, operations, capital and affairs;
 
(ii) “Business Opportunities” meaning all business ideas, prospects, proposals
or other opportunities pertaining to the lease, acquisition, exploration,
production, gathering or marketing of oil and gas and related products and the
exploration potential of geographical areas on which oil and gas exploration
prospects are located, which are developed by the Company (or its subsidiaries
or affiliates) during the term hereof, or originated by any third party and
brought to the attention of the Company (or its subsidiaries or affiliates)
during the term hereof, together with information relating thereto (including,
without limitation, geological and seismic data and interpretations thereof,
whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions or other written or charted means);


(iii) “Proprietary Information” meaning any and all records, notes, memoranda,
data, ideas, patterns, processes, methods, techniques, systems, formulas,
patents, models, samples, specimens, devices, programs, computer software,
writings, research, personnel information, plans, customer lists, supplier
lists, pricing materials and policies, purchasing methods and policies, seismic
data, estimated or actual reserve amounts, potential drilling locations or any
other information of whatever nature in the possession or control of the Company
which has not been published or disclosed to the general public, over which the
Company exercises reasonable efforts to maintain in confidence or which is the
type of information that a similarly situated company would have an expectation
would remain in confidence, and which gives to the Company an opportunity to
obtain an advantage over competitors who do not know of or currently use such
confidential information.
 
4

--------------------------------------------------------------------------------




The above notwithstanding, information that: (A) was at the time of receipt by a
third person otherwise known to that third person from a source other than the
Executive; (B) has been published or is otherwise within the public domain, or
is generally known to the public at the time of its disclosure; or (C) becomes
known or available to the recipient from a source other than the Executive, is
not Confidential Information hereunder.
 
(2) Executive acknowledges and agrees that: (a) she will receive or will become
eligible to receive substantial benefits and compensation as a result of her
employment by the Company, which benefits and compensation are offered to her
only because and on condition of her willingness to commit her best efforts and
loyalty to the Company (b) as a result of the acquisition of Confidential
Information, the Executive will occupy a position of trust and confidence with
the Company and its subsidiaries, and affiliates; (c) the Business Opportunities
constitute the exclusive property of the Company; (d) the Executive’s position
of trust and knowledge of Confidential Information would enable the Executive to
put the Company at a significant competitive disadvantage if the Executive
breaches the restrictions in this Section 8; (e) irreparable damage would result
to the Company if the provisions of this Section 8 hereof are not specifically
enforced, and the Company shall be entitled to any appropriate legal, equitable,
or other remedy, including injunctive relief, in respect of any failure or
continuing failure on her part to comply with Section 8: and (g) any breach of
this Section 8 shall constitute grounds for termination of the Executive’s
employment for Cause.


(b) Non-solicitation. The Executive covenants and agrees that she will not at
any time during her employment by the Company and for a period of eighteen (18)
months thereafter (the “Restricted Period”), solicit, employ or otherwise,
engage, as an employee, independent consultant or otherwise, any person who is
an employee of the Company as of the Executive’s last day of employment with the
Company, or in any manner induce or attempt to induce any employee of the
Company to terminate his or her employment with the Company (as the case may
be),.


(c) Non-competition. While employed by the Company and for a period of eighteen
(18) months thereafter, Executive will not compete with the Company in any State
in the United States in which the Company is, on the date hereof or on the date
of termination, engaged in business, either in the form of ongoing business
operations or active efforts to establish business operations. In accordance
with this restriction regarding scope of activity, but without limiting its
terms, while employed by the Company, Executive will not: (i) enter into or
engage in any business which competes with the Company’s business or that will
result in the use or disclosure of the Company’s Confidential Information; (ii)
solicit customers, business, patronage or orders for, or sell, any products or
services in competition with, or for any business that competes with, the
Company’s business; (iii) divert, entice or otherwise take away any customers,
business, patronage or orders of the Company or attempt to do so; or (iv)
promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which directly
competes with the Company’s business. The covenant of the Executive contained in
Section 8(c) is referred to herein as the Executive’s “Non-Compete Covenant.”  


Notwithstanding the restrictions contained in 8(c), during the eighteen (18)
month period following the Termination Date, Executive shall be allowed to serve
as the chief financial officer of any competitor or other company engaged in the
Company’s business provided that she maintains her obligations pursuant to
Sections 8(a) and 8(b), provided further that in the event Executive serves in
such capacity, any remaining Payout Amounts due pursuant to Section 7(a)
hereunder shall be reduced by and off set against any compensation, benefits or
other payments to be made to Executive in connection with Executive’s service.


The foregoing notwithstanding, Executive may, without breaching or violating the
Executive’s Non-Compete Covenant: (i) at any time following termination of
Executive’s employment by the Company (but before the end of the Restricted
Period), acquire, invest in, own and dispose of interests in minerals, royalty
interests, overriding royalty interests, non-operating working interests and
other non-operating interests in individual oil and gas properties or (ii)
subject to the compliance with the Company’s Code of Ethics, at any time during
or after Executive’s employment by the Company, directly or indirectly, acquire,
invest in, own and dispose of publicly traded securities (in the aggregate being
less than 3% of the total outstanding amount of any such securities) of
companies other than the Company engaged in one or more competing business of
the Company; provided however that during Executive’s employment Executive shall
have no agreements, arrangements or other relationships with such company other
than consumer agreements or community charitable organization relationships of
the sort that such companies routinely maintain with members of the public at
large, meaning that nothing herein shall prevent the Executive from, for
example, holding a credit card issued by or soliciting a charitable contribution
from a publicly traded oil company. 
 
5

--------------------------------------------------------------------------------




(d) Indirect competition. For the purposes of Sections 8(b) and 8(c), but
without limitation thereof, Executive will be in violation thereof if Executive
engages in any or all of the activities set forth therein directly as an
individual on Executive’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity. Notwithstanding
the foregoing, the Executive shall be permitted to serve on the board of
directors of Northern Oil and Gas Company.


(e) Company. For the purposes of this Section 8, the Company shall include the
Company and any and all direct and indirect subsidiaries of the Company for
which Executive served in an executive capacity (other than CFO of the Platinum)
at the time of termination of her employment and at any time during the one (1)
year period prior to such termination.


(f) Survival. Notwithstanding the termination of this Agreement and the
Executive’s employment, the provisions of this Section 8 shall survive such
termination.


(g) Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforceable to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, to the extent that a restriction contained
in this Agreement is more restrictive than permitted by the laws of any
jurisdiction where this Agreement may be subject to review and interpretation,
the terms of such restriction, for the purpose only of the operation of such
restriction in such jurisdiction, will be the maximum restriction allowed by the
laws of such jurisdiction and such restriction will be deemed to have been
revised accordingly herein.


9.    Cooperation with the Company after Termination. Following termination of
this Agreement for any reason (with or without Cause or Good Reason), the
Executive shall fully cooperate with the Company in all matters relating to the
winding up of the Executive's services under this Agreement and the orderly
transfer of such matters to any person designated by the Company for a fair and
reasonable consulting fee of no less than $100 per hour and for a maximum of 50
hours after the termination of this Agreement or Executive’s employment and
shall promptly return to the Company all of the property of the Company
(including any Confidential Information, and any copies thereof) and any other
materials or information related to the Company, including all work product,
whether finished or unfinished, prepared or produced by the Executive for the
benefit of the Company under this Agreement.
 
10.    No Conflict. The Executive hereby represents and warrants to the Company
that (a) this Agreement constitutes the Executive’s legal and binding
obligation, enforceable against her in accordance with its terms, (b) her
execution and performance of this Agreement does not and will not breach any
other agreement, arrangements, understanding, obligation of confidentiality or
employment relationship to which he is a party or by which he is bound, and (c)
during the Employment Period, he will not enter into any agreement, either
written or oral, in conflict with this Agreement or her obligations hereunder.
 
11.    Definitions.
 
(a) The term “Cause” shall mean:
 
(i) the Executive’s willful refusal to perform the Executive’s material duties
or the willful refusal to carry out the reasonable and lawful directions of the
Board (other than as a result of physical or mental illness, accident or injury)
or any other material breach of this Agreement by the Executive (other than
Section 8 which is covered by (vii) below);
 
(ii) intentional misconduct or illegal conduct by the Executive in connection
with the Executive’s employment with the Company;
 
(iii) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
charge of commission of a felony or any misdemeanor involving moral turpitude,
or a material violation by the Executive of federal or state securities laws as
determined by a court or other governmental body of competent jurisdiction;
 
(iv) the Executive’s unlawful possession, use, sale or distribution of narcotics
or other controlled substances;
 
(v) any intentional violation by the Executive of a material Company policy or
procedure resulting in material and demonstrable harm to the Company including,
without limitation, a material violation of the Company’s Code of Ethics;
 
(vi) any willful act or omission by Executive in the scope of her employment by
the Company which in the reasonable and good faith judgement of the Board is of
the type of act of omission that could reasonably result (A) in the assessment
of a civil or criminal penalty against the Executive, the Company or its
affiliates, (B) in a violation of any material foreign or United States federal,
State, or local law or (C) is materially injurious to the Company or any of its
affiliates; (vii) any intentional misrepresentation by the Executive of a
material fact to, or intentional concealment by the Executive of a material fact
from, (A) the Board or (B) the chief executive officer or any other member of
senior management of the Company, where the misrepresentation or concealment
results in the reasonable and good faith judgement of teh Board in material and
demonstrable harm to the Company (including, for example, the Company’s
materially violating federal or state securities laws); and,
 
(vii) any breach by the Executive of the provisions of Section 8 hereof;
 
6

--------------------------------------------------------------------------------


 
provided, however, in the case of claim (i) above, the Company shall be required
to give the Executive thirty (30) calendar days prior written notice of its
intention to terminate the Executive for Cause and a reasonable and through
explanation of the contractual and factual basis for Cause and the Executive
shall have the opportunity during such thirty (30) day period to cure such
specified event; provided, further, that in the event that the Executive
terminates her employment with the Company during such thirty (30) day period
for any reason, other than for Good Reason the basis of which occurred prior to
the date of notice of intention to terminate, such termination shall be
considered a termination for Cause.
 
(b) The term “Disability” shall mean if the Executive is incapacitated or
disabled by accident or sickness or otherwise so as to render her mentally or
physically incapable of performing the services required to be performed by her
under this Agreement for a period of 90 consecutive days or longer.
 
c) The term “Good Reason” shall mean:
 
(i) any material adverse change in the Executive’s title or any material
diminution in the Executive’s authority or responsibilities taken as a whole;
 
(ii) the imposition of a requirement upon Executive that she relocate her
residence more than 25 miles from Harris County, Texas or that her normal place
of report is other than a location in Harris County, Texas or within 25 miles
thereof;
 
(iii) the taking of any action by the Company that would materially adversely
affect Executive’s participation in, or materially reduce Executive’s benefits
under, any material employee benefit plan, unless such failure or such taking of
any action adversely affects persons similarly situated in the Company
generally;
 
(iv) any act or inaction or conduct, in connection with the business of the
Company, on behalf of management, any member of Board or the Audit Committee,
which requires the Executive to commit in connection with the discharge of the
Executive’s duties to the Company (1) malfeasance, fraud, or dishonesty, or (2)
a material violation of Company policies or U.S. laws and regulations (including
SEC rules and regulations) or accounting and auditing rules and regulations
generally known as U.S. generally accepted accounting principles and U.S.
generally accepted auditing standards.
 
(v) any failure by the Company to obtain the assumption and performance of this
Agreement by any successor (by merger, consolidation, or otherwise) or assign of
the Company; and,
 
(vi) any material breach by the Company of its obligations under this Agreement;
provided that, in any case, the Executive provides the Company with written
notice of the Executive’s intention to terminate the Executive’s employment for
Good Reason within ninety (90) days after Executive becoming aware of the
occurrence of the event that the Executive believes would constitute Good
Reason, gives the Company an opportunity to cure for thirty (30) days following
receipt of such notice from the Executive or to have the Company’s
representatives meet with the Executive and the Executive’s counsel to be heard
regarding whether Good Reason exists for the Executive to terminate the
Executive’s employment with the Company.
 
7

--------------------------------------------------------------------------------


 
(d) A “Change of Control” shall be deemed to have occurred if:
 
(i) Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) other than (A) Braesridge Energy LLC, JD
Capital Management LLC or any of their respective affiliates or (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of 30% or more of the
Company’s then outstanding voting common stock; or
 
(ii) At any time during the period of three (3) consecutive years (not including
any period prior to the date hereof), individuals who at the beginning of such
period constituted the Board (and any new director whose election by the Board
or whose nomination for election by the Company’s shareholders were approved by
a vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority thereof; or
 
(iii) The shareholders of the Company approve a reorganization, merger,
consolidation or similar business combination involving the Company (a
“Merger”), unless immediately following such Merger, substantially all of the
holders of the then outstanding shares of common stock of the Company (the
“Outstanding Company Voting Securities”) immediately prior to the Merger
beneficially own, directly or indirectly, more than fifty percent (50%) of the
common stock of the corporation resulting from such Merger (or its parent
corporation) in substantially the same proportions as their ownership of
Outstanding Company Voting Securities immediately prior to such Merger;
 
(iv) All or substantially all of the assets of the Company and its subsidiaries
are sold or otherwise disposed of (including through sale or other disposition
of the stock of such subsidiaries), unless immediately following such sale or
other disposition, substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition;
 
(v) The shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.
 
(e) The term “person” shall mean any individual, corporation, firm, association,
partnership, other legal entity or other form of business organization.
 
(f) The term “Termination Date” shall mean the date Executive’s employment
terminates or is terminated for any reason pursuant to this Agreement.
 
8

--------------------------------------------------------------------------------


 
12.    Section 409A and Gross-Up Payments. Section 409A shall mean Section 409A
of the Code and related Department of Treasury guidance, including such
Department of Treasury guidance as may be issued after the date of this
Agreement. Notwithstanding any provision in this Agreement to the contrary, (a)
no payment or benefit shall be paid pursuant to this Agreement that would be
considered “deferred compensation” under Section 409A until the Executive has
incurred a “separation from service” in accordance with Treas. Reg.
§1.409A-1(h)(ii), and (b) no payments contemplated by this Agreement will be
paid during the six-month period following the Executive’s Termination Date
unless the Company determines that the Executive is not a “specified employee”
(as that term is defined in Section 409A), or if the Company determines that the
Executive is a “specified employee,” that paying such amounts would not cause
the Executive to incur an additional tax under Section 409A (in which case such
amounts shall be paid at the time or times indicated in this Section 0). If the
payment of any amounts are delayed as a result of the previous sentence, on the
first day following the end of the six-month period, the Company will pay the
Executive a lump sum amount in cash equal to the cumulative amounts that would
have otherwise been previously paid to the Executive under this Agreement during
such six-month period. Thereafter, payments will resume in accordance with this
Agreement if necessary. 
 
If Executive receives any payments pursuant to Section 3 which are subject to an
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any similar tax imposed under federal, state, or local
law (collectively, “Excise Taxes”), the Company shall pay to Executive (on or
before the date on which the Company is required to withhold such Excise Taxes,
provided, however, that this payment shall be made not later than December 31 of
the taxable year following the Executive’s taxable year when such Excise Taxes
are paid), (i) an additional amount equal to all Excise Taxes then due and
payable, and (ii) the amount necessary to defray Executive’s increased (federal,
state, and local) tax liability arising due to payment of the amount specified
in Section 3 which shall include any costs and expenses, including penalties and
interest incurred by Executive in connection with any audit, proceedings, etc.
related to the payment of such Excise Taxes or this payment. For purposes of
calculating the amount payable to Executive under Section 3, the federal and
state income tax rates used shall be the highest marginal federal and state
rates applicable to ordinary income in Executive’s state of residence, taking
into account any federal income tax deductions or credits available to Executive
for state income taxes. The Company shall cause its independent auditors to
calculate such amount and provide Executive a copy of such calculation at least
ten days prior to the date specified above for payment of such amount. It is the
intent of the Parties that this Section 3 shall place Executive in the same net
after-tax position Executive would have been in had no payment been subject to
an Excise Tax, and, notwithstanding anything to the contrary, it shall be
construed to effectuate said result.
 
Additionally, in the event that following the date hereof the Company or the
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A, the Company and the Executive
shall work together to adopt such amendments to this Agreement or adopt other
policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (y) comply
with the requirements of Section 409A.
 
The Company agrees to indemnify the Executive in the event the Executive is
required to remit additional taxes, interest or penalties such that after
payment by the Executive of all applicable taxes (other than interest and
penalties due to the Executive’s failure to timely make any applicable election,
file a tax return or pay taxes shown on her return) including any taxes imposed
upon the indemnified payment, the Executive retains an amount of the indemnified
payment equal to the taxes imposed by reason of the payments. Any such
indemnification payment shall be made by the Company no later than December 31
of the year immediately following the taxable year in which such taxes and
interest, if applicable, are paid by the Executive.
 
9

--------------------------------------------------------------------------------


 
13.    Successors and Assigns; Entire Agreement; No Assignment. This Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors or heirs, distributees and personal representatives. This Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof and supersede other prior and contemporaneous arrangements or
understandings with respect thereto. The Executive may not assign this Agreement
without the prior written consent of the Company.
 
14.    Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand-delivered, mailed by registered
or certified mail (three days after deposited), faxed (with confirmation
received) or sent by a nationally recognized courier service, as follows
(provided that notice of change of address shall be deemed given only when
received):
 
If to the Company: 


Platinum Energy Resources, Inc.
11490 Westheimer #1000,
Houston, TX 77077
Attention: Barry Kostiner
Facsimile: (281) 649-4567


With a copy (which shall not constitute notice) to


Eliezer M. Helfgott, Esq.
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Facsimile: (917) 332-3065


If to Executive: 


Lisa Meier
50 Patti Lynn Lane
Houston, Texas 77024


With a copy (which shall not constitute notice) to: 


Rachel Powitzky Steely
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, TX 77002-5011
Fax: (713) 276-5555
 
or to such other names and addresses as the Company or the Executive, as the
case may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.
 
15.    Changes; No Waiver; Remedies Cumulative. The terms and provisions of this
Agreement may not be modified or amended, or any of the provisions hereof
waived, temporarily or permanently, without the prior written consent of each of
the parties hereto. Either party’s waiver or failure to enforce the terms of
this Agreement or any similar agreement in one instance shall not constitute a
waiver of its or her rights hereunder with respect to other violations of this
or any other agreement. No remedy conferred upon the Company or the Executive by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.
 
16.    Governing Law; Jurisdiction. This Agreement and (unless otherwise
provided) all amendments hereof and waivers and consents hereunder shall be
governed by the law of the State of Texas, without regard to the conflicts of
law principles. Each party hereby agrees that service of process may be served
on her or it by certified mail, return receipt requested, or overnight courier,
sent to address of such entity listed in Section 13 above (or such other address
as any such party notifies the others thereof by written notice. The Parties
agree to venue in the state or federal courts in Harris County, Texas, and agree
to waive and do hereby waive any defenses and/or arguments based upon improper
venue and/or lack of personal jurisdiction. The parties hereby expressly waive
their rights to a jury trial.
 
17.    Severability. The Executive and the Company agree that should any
provision of this Agreement be judicially determined invalid or unenforceable,
that portion of this Agreement may be modified to comply with the law. The
Executive and the Company further agree that the invalidity or unenforceability
of any provision of this Agreement will not affect the validity or
enforceability of its remaining provisions.
 
18.    Headings; Counterparts. All section headings are for convenience only.
This Agreement may be executed in several counterparts, each of which is an
original.
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 

 
PLATINUM ENERGY RESOURCES, INC.


By:  /s/ Barry Kostiner                      
Name: Barry Kostiner
Title:   Chief Executive Officer
          /s/ Lisa Meier                                        Lisa Meier

 
11

--------------------------------------------------------------------------------


 
EXHIBIT A


Form of Stock Option Award Agreement
Under the Platinum Energy Resources, Inc.
2006 Long-Term Incentive Plan
 
12

--------------------------------------------------------------------------------



EXHIBIT B


GENERAL RELEASE OF CLAIMS


For and in consideration of the payments and other benefits described in the
Employment Agreement dated as of August 11, 2008 (the “Agreement”) by and among
Platinum Energy Resources, Inc.(the “Company”) and Lisa Meier (the “Executive”)
(collectively the “Parties”) and for other good and valuable consideration, the
Executive hereby releases the Company and its respective divisions, operating
companies, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, officers, directors, trustees, employees, agents,
shareholders, administrators, representatives, attorneys, insurers and
fiduciaries, past, present and future (the “Released Parties”) from any and all
claims of any kind arising out of or related to the Executive’s employment with
the Company, the Executive’s separation from employment with the Company or
derivative of the Executive’s employment, which the Executive now has or may
have against the Released Parties, whether known or unknown to the Executive, by
reason of facts which have occurred on or prior to the date that the Executive
has signed this General Release of claims. Such released claims include, without
limitation, any alleged violation of the Age Discrimination in Employment Act,
as amended, the Older Worker Benefits Protection Act; Title VII of the civil
Rights of 1964, as amended; Sections 1981 through 1988 of Title 42 of the United
States Code; the Civil Rights Act of 1991; the Equal Pay Act; the Americans with
Disabilities Act; the Rehabilitation Act; the Employee Retirement Income
Security Act of 1974 as amended; the Worker Adjustment and Retraining
Notification Act; the National Labor Relations Act; the Fair Credit Reporting
Act; the Occupational Safety and Health Act; the Uniformed Services Employment
and Reemployment Act; the Employee Polygraph Protection Act; the Immigration
Reform control Act; the retaliation provisions of the Sarbanes-Oxley Act of
2002; the Federal False claims Act; (and including any and all amendments to the
above) and/or any other alleged violation of any federal, state or local law,
regulation or ordinance, and/or contract or any other alleged violation of any
federal, state or local law, regulation or ordinance, and/or contract or implied
contract or tort law or public policy or whistleblower claim, having any bearing
whatsoever on the Executive’s employment by and the termination of the
Executive’s employment with the Company, including, but not limited to, any
claim for wrongful discharge, back pay, vacation pay, sick pay, wage, commission
or bonus payment, money or equitable relief or damages of any kind, attorneys’
fees, costs, and/or future wage loss.
 
It is understood that this General Release of Claims is not intended to and does
not affect or release any future rights or any claims arising after the date
hereof.
 
The Executive understands that the consideration provided to her under the terms
of the Agreement or otherwise does not constitute any admission by the Company
that it has violated any law or legal obligation.
 
The Executive agrees, to the fullest extent permitted by law, that she will not
commence, maintain, prosecute or participate in any action or proceeding of any
kind against the Company or Platinum based on any of the claims waived herein
occurring up to and including the date of her signature. The Executive
represents and warrants that she has not done so as of the effective date of
this General Release of Claims. Nothing in this General Release of Claims is
intended to preclude the Executive from (1) enforcing the terms of the
Agreement; (2) challenging the knowing and voluntary nature of this General
Release of Claims; or (3) filing a charge or participating in any investigation
or proceeding conducted by the Equal Employment Opportunity Commission.
 
The Executive further agrees to waive her right to any monetary or equitable
recovery should any federal, state or local administrative agency pursue any
claims on her behalf arising out of or related to her employment with and/or
separation from employment with the Company and promises not to seek or accept
any award, settlement or other monetary or equitable relief from any source or
proceeding brought by any person or governmental entity or agency on her behalf
or on behalf of any class of which she is a member with respect to any of the
claims she has waived.
 
13

--------------------------------------------------------------------------------


 
The Executive acknowledges and agrees that the Executive has read this General
Release of Claims carefully, and acknowledges that she has been given at least
twenty one (21) days from the date of receipt of this General Release of Claims
to consider all of its terms and has been advised to consult with any attorney
and any other advisors of the Executive’s choice prior to executing this General
Release of Claims. The Executive fully understands that, by signing below, the
Executive is voluntarily giving up any right which the Executive may have to sue
or bring any other claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act. The terms of this General
Release of Claims shall not become effective or enforceable until eight (8) days
following the date of its execution by the Executive, during which time the
Executive may revoke the Agreement. The Executive may revoke the Agreement by
notifying the Company in writing. For the Executive’s revocation to be
effective, written notice must be received by the Company no later than the
close of business on the eighth (8th) day after the Executive signs this General
Release of Claims. The terms of the offer to provide the payments and other
benefits described in Section 7(a) of the Agreement, will expire if not accepted
during the twenty one (21) day review period.
 
The Parties agree to keep confidential all information contained in this General
Release of Claims and relating to this General Release of Claims, except (1) to
the extent the other Party consents in writing to such disclosure; (2) if the
Party is required by process of law to make such disclosure and the Party
promptly notifies the other Party of its receipt of such process; or (3) because
the Party must disclose certain terms on a confidential basis to its financial
consultant, attorney or spouse.
 
This General Release of Claims shall be construed and enforced in accordance
with, and governed by, the laws of the State of Texas, without regard to
principles of conflict of laws. The Parties agree to venue in the state or
federal courts in Harris County, Texas, and agree to waive and do hereby waive
any defenses and/or arguments based upon improper venue and/or lack of personal
jurisdiction. If any clause of this General Release of Claims should ever be
determined to be unenforceable, it is agreed that this will not affect the
enforceability of any other clause or the remainder of this General Release of
Claims.
 
This General Release of Claims is final and binding and may not be changed or
modified except as set forth herein or in a writing signed by both parties. The
parties have executed this General Release of Claims with full knowledge of any
and all rights they may have, and they hereby assume the risk of any mistake in
fact in connection wit the true facts involved, or with regard to any facts
which are now unknown to them.
 
By signing this General Release of claims, the Executive acknowledges that: (1)
she has read this General Release of Claims completely; (2) she has had an
opportunity to consider the terms of this General Release of Claims; (3) she has
had the opportunity to consult with an attorney of her choosing prior to
executing this General Release of Claims to explain this General Release of
Claims and its consequences; (4) she knows that she is giving up important legal
rights by signing this General Release of Claims; (5) she has not relied on any
representation or statement not set forth in this General Release of Claims; (6)
she understands and means everything that she has said in this General Release
of Claims, and she agrees to all its terms; and (7) she has signed this General
Release of Claims voluntarily and entirely of her own free will.
 
________________
__________________
Date
Executive
          PLATINUM ENERGY RESOURCES, INC.
 
 
________________
By:______________________________
Date
 

 
14

--------------------------------------------------------------------------------


 